DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 15 Apr. 2021 has been fully considered.  Claims 1-3, 5-10, and 12-15 are currently pending. Claims 4 and 11 were previously canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “a section fraction” in lines 7-8 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 00/02646 to Biostar Development CV (hereinafter Biostar).
In regard to claim 1, Biostar teaches in Fig. 1 an exhaust gas cleaning system for cleaning exhaust gas onboard a ship (Examiner's note: "for cleaning exhaust gas onboard a ship" is considered to be intended use and does not appear to limit the structure of the prior art of record. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2114 II.), which exhaust gas cleaning system comprises a first sub system including 

a centrifugal separator (hydrocyclone) 17 arranged in communication with the scrubber unit  for receiving the scrubber fluid after washing and separate it into a first (from the top of the hydrocyclone 17) and a section fraction (from the bottom of the hydrocyclone 17), which second fraction is more polluted than the first fraction (the compositions of the fractions are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) (page 6 lines 15-28), 
wherein the scrubber comprises an exhaust gas inlet (supply pipe) 2 for receiving the exhaust gas and an exhaust gas outlet (discharge line) 10 for outputting the washed exhaust gas (page 5 lines 18-19 and 31-32), 
a second sub system including a membrane filter (chelate separator – membrane filter) 21 arranged in communication with the centrifugal separator for receiving the first fraction output from the centrifugal separator and separating it into a third (in line 23) and a fourth fraction (in line 22), which fourth fraction is more polluted than the third fraction (page 6 lines 24-30), and 
the centrifugal separator being in communication (via lines 20 and 28) with the scrubber unit for feeding the first fraction of the scrubber fluid to the scrubber unit (page 6 lines 27-30).  



In regard to claim 3, Biostar teaches the exhaust gas cleaning system according to claim 2, wherein the scrubber unit  further comprises a circulation tank 5, wherein the circulation tank is in communication with the scrubber (via spray bars 8 and the fluid is collected from the scrubber 1 in circulation tank 5) for receiving the scrubber fluid from the scrubber after washing, the circulation tank is in communication with the scrubber for feeding the scrubber fluid to the scrubber (via line 6 and spray bars 8), and the circulation tank is in communication with the centrifugal separator (via lines 6, 24, and 15) for feeding the scrubber fluid to the centrifugal separator (page 5 lines 20-21, 25-28, and page 6 lines 1-2).  

In regard to claim 5, Biostar teaches the exhaust gas cleaning system

In regard to claim 9, Biostar teaches method for cleaning exhaust gas onboard a ship by means of an exhaust gas cleaning system, the method comprising 

separating the scrubber fluid (in lines 6, 24, and 15), after washing, in a centrifugal separator (hydrocyclone) 17, into a first (from the top of the hydrocyclone 17) and a second fraction (from the bottom of the hydrocyclone 17), which second fraction is more polluted than the first fraction (page 6 lines 15-28), 
wherein the scrubber unit and the centrifugal separator are comprised in a first sub system of the exhaust gas cleaning system, 
Attorney Docket No. passing the first fraction of the scrubber fluid through a membrane filter (chelate separator – membrane filter) 21 to separate it into a third (in line 23) and a fourth fraction (in line 22), which fourth fraction is more polluted than the third fraction, wherein the membrane filter is comprised in a second sub system of the exhaust gas cleaning system (page 6 lines 24-30), and 
feeding (via lines 20 and 28) the first fraction of the scrubber fluid to the scrubber unit from the centrifugal separator (page 6 lines 27-30).   

In regard to claim 10, Biostar teaches the method according to claim 9, further comprising recirculating (via line 6, pump 7, and spray bars 8) the scrubber fluid through the scrubber (page 5 lines 20-21, 25-28, and page 6 lines 1-2).

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biostar, as discussed above in regard to claims 1 and 9, respectively, in view of US Publication No. 2007/0102359 to Lombardi et al. (hereinafter Lombardi).
In regard to claim 6, Biostar teaches the exhaust gas cleaning system

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar aPatent Attorney Docket No. water analysis unit arranged to determine a number ≥1 of parameter values of the third fraction of the scrubber fluid as taught by Lombardi in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.

In regard to claim 7, Biostar in view of Lombardi teaches the exhaust gas cleaning system


In regard to claim 8, Biostar in view of Lombardi teaches the exhaust gas cleaning system according to claim 7, arranged to discharge the third fraction of the scrubber fluid from the exhaust gas cleaning system (page 6 lines 28-30). Biostar does not disclose discharging based on if each of said parameter values is below said respective limit value.  Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar the 

In regard to claim 13, Biostar teaches the method according to claim 9, but does not disclose further comprising determining a number ≥1 of parameter values of the third fraction of the scrubber fluid.  However, it is well known to recycle a stream for further cleaning of the stream, based on parameters of the stream.
Lombardi teaches it is also known to include real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar aPatent Attorney Docket No. water analysis unit arranged to determine a number ≥1 of parameter values of the third fraction of the scrubber fluid as taught by Lombardi in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.


In regard to claim 14, Biostar in view of Lombardi teaches the method according to claim 13, but does not disclose further comprising feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value.  However, it is well known to recycle a stream for further cleaning of the stream, based on parameters of the stream.  Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value since Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.


It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value since Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials, based on parameters of the stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776